On August 18,1998, the defendant was sentenced to the following: Counts I and II: ten (10) years in the Montana Women’s Prison, on each count; Count III: six (6) months in the Missoula County Jail; and Count IV: one (1) year in the Missoula County Jail. All of the sentences shall run concurrently with each other.
On September 10, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via video and was represented by Colleen Ambrose. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the recommendation to the Department of Corrections that the defendant be transferred back to Montana for inpatient treatment for chemical dependency, with follow-up care at the Connections Corrections Program in Butte, Montana, or a similar program. A condition of parole is that the defendant participate in some type of chemical dependency treatment or relapse prevention program and also complete anger management classes, provided to her by the Department of Corrections, prior to being released on parole.
Done in open Court this 10th day of September, 1999.
DATED this 5th day of October, 1999.
*83Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson